Name: Commission Implementing Regulation (EU) No 449/2014 of 2 May 2014 amending Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union
 Type: Implementing Regulation
 Subject Matter: wood industry;  international trade;  tariff policy;  Europe;  trade
 Date Published: nan

 3.5.2014 EN Official Journal of the European Union L 132/57 COMMISSION IMPLEMENTING REGULATION (EU) No 449/2014 of 2 May 2014 amending Implementing Regulation (EU) No 498/2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/105/EU of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union and the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement (1), and in particular Article 4 thereof, Whereas: (1) On 22 August 2012, the Russian Federation acceded to the World Trade Organisation. The commitments of the Russian Federation include tariff-rate quotas for the export of specified types of coniferous wood, a share of which has been allocated for exports to the Union. The modalities for the administration of those tariff-rate quotas are laid down in the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (2) (the Agreement) and in the Protocol (3) between the European Union and the Government of the Russian Federation on technical modalities pursuant to the Agreement (the Protocol). The Agreement and the Protocol were signed on 16 December 2011. They have been applied provisionally from the date of the accession of the Russian Federation to the World Trade Organisation. (2) Pursuant to Article 4 of Decision 2012/105/EU, Commission Implementing Regulation (EU) No 498/2012 (4) has laid down the rules on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union. That Regulation will cease to apply on the date on which the Protocol ceases to be applied provisionally. (3) While the Agreement and the Protocol continue to be applied provisionally, pending the completion of the procedures for their conclusion, the experience gained with the implementation of Implementing Regulation (EU) No 498/2012 during the first three quota periods has revealed the need to amend Article 15 of that Regulation to take into account the low utilisation rate of the tariff-rate quotas during the first three quota periods. The suspension of the reduction of import ceilings provided for in Articles 13 and 14 during quota period 2015 is necessary to promote the full utilisation by traditional importers in particular of the tariff-rate quotas allocated to exports to the Union. (4) Implementing Regulation (EU) No 498/2012 should therefore be amended accordingly. (5) The measures provided for in this Implementing Regulation are in accordance with the opinion of the Wood Committee established by Council Decision 2012/105/EU, HAS ADOPTED THIS REGULATION: Article 1 Article 15 of Implementing Regulation (EU) No 498/2012 is replaced by the following: Article 15 1. Should the conditions for reduction of import ceilings provided for in Articles 13 and 14 be both met simultaneously, only the higher reduction (Ri or ri) shall be applied. 2. The provisions of Articles 13 and 14 shall not apply during the first quota period following the first three quota periods. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) Council Decision 2012/105/EU of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union and the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement (OJ L 57, 29.2.2012, p. 1). (2) Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (OJ L 57, 29.2.2012, p. 3). (3) Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (OJ L 57, 29.2.2012, p. 5). (4) Commission Implementing Regulation (EU) No 498/2012 of 12 June 2012 on the allocation of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (OJ L 152, 13.6.2012, p. 28).